Citation Nr: 0008620	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include hypertension, claimed as secondary to service-
connected pulmonary disabilities.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946, when he was discharged on account of medical 
disability.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 1997, when it was remanded for 
additional evidentiary development.  It has now been returned 
to the Board for further appellate review.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, in December 1999, the veteran 
submitted additional written argument along with copies of 
medical evidence which he had previously submitted to the RO 
and to the Board.  The RO has not reviewed this argument in 
conjunction with a decision on his claims.  A review of the 
written argument reveals that it is essentially duplicative 
of written argument already submitted and considered by the 
RO, however.  Thus, a remand to allow the RO to consider the 
newly-submitted argument is unnecessary.

Appellate consideration of the issue of entitlement to 
service connection for a heart disorder, to include 
hypertension, claimed as secondary to service-connected 
pulmonary disabilities, will be deferred pending completion 
of the development requested in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  Service connection is in effect for bronchiectasis with 
chronic obstructive pulmonary disease, rated as 60 percent 
disabling; retinal and vitreous hemorrhage with loss of right 
eye vision, rated as 10 percent disabling; pansinusitis, 
rated as 10 percent disabling; and seborrheic dermatitis, 
rated as noncompensable.  The combined disability rating is 
70 percent.

2.  The veteran attended school for training in automobile 
repair.  He retired from a job selling automobiles in 1982.

3.  The veteran's service-connected disabilities of 
bronchiectasis with chronic obstructive pulmonary disease and 
sinusitis are shown to be of such severity as to prevent him 
from engaging in any substantially gainful employment 
consistent with his educational attainment and occupational 
experience.


CONCLUSION OF LAW

The criteria for an award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999). 

The veteran has been granted service connection for 
bronchiectasis with chronic obstructive pulmonary disease, 
rated as 60 percent disabling; retinal and vitreous 
hemorrhage with loss of right eye vision, rated as 10 percent 
disabling; pansinusitis, rated as 10 percent disabling; and 
seborrheic dermatitis, rated as noncompensable.  The combined 
disability rating is 70 percent.  He has not challenged any 
of these individual disability ratings in pursuing his claim 
for entitlement to a total disability rating; rather, he 
appears to argue that he is rendered unemployable solely by 
the disabling symptoms of chronic obstructive pulmonary 
disease and sinusitis.  The veteran has nonservice-connected 
disabilities as well.  He underwent a radical right 
hemicolectomy for removal of an adenocarcinoma of the right 
colon in March 1998 and subsequently underwent chemotherapy.  
He additionally has arthritis, affecting his knees and hands.

Evidence in the claims file shows that after his discharge 
from service, the veteran worked as a salesman.  He attended 
school for training in automobile repair.  He retired from a 
job selling automobiles in 1982, as he felt he could no 
longer physically handle the demands of the job.  He reported 
that he began receiving monthly disability payments from the 
Social Security Administration (SSA) in 1983, although the RO 
has not obtained copies of the SSA decision or the medical 
records upon which it was based.  

Medical evidence contained in the claims file reveals that 
the veteran takes approximately eight medications for control 
of chronic obstructive pulmonary disease and sinusitis, 
including multiple inhalants and frequent courses of 
antibiotics for control of recurrent infection in his lungs 
and sinuses.  He has had multiple hospital admissions for 
bronchiectasis and chronic obstructive pulmonary disease over 
the years.  He experiences a chronic cough with copious 
amounts of sputum production along with shortness of breath.  
He performs pulmonary exercises at home.  

In a January 1981 comment, a physician stated that the 
veteran was unable to be gainfully employed because of his 
multiple medical problems-the most severe being his 
bronchiectasis.  Further, according to a September 1986 
nurse's statement, despite good pulmonary techniques in his 
home, the veteran has required almost chronic antibiotic 
therapy to keep chronic bronchiectasis and sinusitis under 
control.  The nurse stated that in her opinion, the veteran 
has become more impaired with his activities of daily living 
and has become "housebound most of the time."  

Thus, the evidence reflects that the veteran suffers from 
bronchiectasis with chronic obstructive pulmonary disease 
which is rated as 60 percent disabling, and the combined 
disability rating is 70 percent.  On a prima facie basis, 
then, he meets the criteria set forth in 38 C.F.R. § 4.16(a).  
Furthermore, medical evidence, including the 1986 nurse's 
statement indicates that the veteran is greatly impaired in 
his daily functioning by his service-connected bronchiectasis 
and sinusitis.  The Board places great probative value on 
this statement as the nurse presented this opinion in 1986, 
when the veteran's disabilities of bronchiectasis and 
sinusitis were his only major disabilities, as the 
nonservice-connected colon cancer had not yet been diagnosed 
at that time.  Since 1986, the evidence shows that the 
veteran's pulmonary disabilities have worsened in severity.

In addition to the aforementioned findings, the Board has 
also considered the veteran's educational attainment of a 
high school education and some automobile repair training, 
and his employment history selling automobiles.  Because the 
veteran's assertions that he is no longer able to keep up 
with the physical demands of a job are supported by the 
medical evidence showing that his routine of pulmonary 
exercises and medication regimen prevent him from obtaining 
and maintaining strenuous and sedentary employment, the Board 
is of the opinion that the evidence shows the veteran is 
rendered unemployable by his service-connected bronchiectasis 
with chronic obstructive pulmonary disease and sinusitis.  
Thus, a grant of a total disability rating on the basis of 
unemployability is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.16.


ORDER

A total disability rating on the basis of individual 
unemployability due to service-connected disabilities is 
granted.


REMAND

Initially, the Board observes that the veteran's claim for 
entitlement to service connection for a heart disorder, to 
include hypertension, claimed as secondary to service-
connected pulmonary disabilities, is well grounded, as 
medical evidence contained in the claims file renders the 
claim plausible.  38 U.S.C.A. § 5107. 

The April 1997 remand included the instruction that the RO 
should request that the veteran provide the complete dates of 
treatment, as well as the names and addresses of all health 
care providers where he has received treatment related to 
cardiac or pulmonary complaints since 1994.  The RO was then 
instructed to obtain copies of all treatment records that had 
not already been incorporated in the claims file.  A review 
of the claims file reveals that the RO sent a letter 
requesting information about his medical treatment to the 
veteran in June 1997.  The veteran responded the same month, 
by submitting a release of information form indicating that 
he received all his medical treatment from the VA Medical 
Center in San Antonio, Texas.  He also submitted copies of 
some VA treatment records.  There is no indication that the 
RO attempted to obtain copies of VA treatment records 
directly from the VA Medical Center.  In fact, it appears 
that all medical records contained in the claims file, with 
the exception of the VA examination reports, were submitted 
by the veteran.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also requested that the RO schedule the veteran for 
a VA examination to determine the nature of his cardiac 
complaints and to obtain a medical opinion as to whether his 
sick sinus syndrome and hypertension are proximately due to 
or the result of the service-connected bronchiectasis with 
chronic obstructive pulmonary disease.  Evidence contained in 
the file at the time of the Board's remand included a VA 
hospital summary dated in November 1994 regarding the 
veteran's sick sinus syndrome with tachycardia.  In this 
report, the veteran's treating physician noted that the 
veteran's chronic bronchiectasis could have caused him to 
have some hypoxia that in some way may have contributed to 
his arrhythmia and symptoms of dizziness.  The physician 
noted, however, that there were other possible etiologies and 
that the arrhythmia had been resolved with the placement of a 
pacemaker.  

According to the report of a VA examination conducted in June 
1998, the examiner noted the veteran's hypertension, which 
was controlled by medication, noted X-ray studies showing 
cardiomegaly, and also noted the history of sick sinus 
syndrome and the insertion of a pacemaker in 1994.  By way of 
discussion, however, the examiner noted only, "I can find no 
evidence linking his bronchiectasis to his sick sinus 
syndrome.  The sick sinus syndrome most likely represents a 
sequelae of calcification of his conduction system of his 
heart."  The examiner did not comment upon or indicate 
awareness of the veteran's treating physician's comment that 
the veteran's arrhythmia may have been related to hypoxia 
caused by bronchiectasis.  The examiner also did not provide 
any comment or opinion regarding whether the veteran's 
hypertension or cardiomegaly may be related to 
bronchiectasis.  Furthermore, although an August 1997 VA 
examination report contains a diagnosis of sick sinus 
syndrome due to ischemic heart disease, the 1998 examiner did 
not note this diagnosis.  Because these questions as to the 
exact nature and etiology of the veteran's heart disease are 
questions of a medical nature, the Board must rely upon 
medical evidence and opinion in supporting its recorded 
findings, rather than providing its own medical judgment in 
the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Based upon these two flaws in the record, the Board believes 
that the evidence available is currently inadequate for the 
purpose of rendering an informed decision. Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371 (1993). 

Although the RO has not obtained medical evidence gathered by 
the SSA in connection with that agency's grant of disability 
benefits to the veteran in 1983, the Board is of the opinion 
that such evidence is unlikely to prove relevant to the issue 
of service connection for a heart disorder, claimed as 
secondary to a service-connected pulmonary disorder, as 
evidence dated prior to 1983 is less likely to reflect the 
etiology of the more recently-diagnosed cardiac disorders.  
Governing precedent requires obtaining SSA records in cases 
involving issues of employability; however, employability is 
not at issue here.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Of course, the veteran may submit relevant medical 
evidence at any time; alternatively, he may notify the RO of 
the existence of relevant medical evidence at any time, and 
the RO is obligated to attempt to obtain such records.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA inpatient and outpatient medical 
treatment, including reports of all 
medical tests and studies, afforded to 
the veteran since 1994, which are not 
contained in his claims file for 
inclusion in the file.

2.  The veteran should be afforded a VA 
examination by a physician with expertise 
in cardiology to identify as nearly as 
possible the nature and etiology of the 
veteran's heart disease.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review.  
The claims folder, including all records 
obtained pursuant to the above request, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to comment upon the 
etiology of currently-shown hypertension, 
cardiomegaly, and sick sinus syndrome.  
In connection with the etiology of sick 
sinus syndrome, specific discussion of 
the written comment made by the veteran's 
treating physician as to a possible 
relationship to hypoxia and 
bronchiectasis is requested.  Additional 
comment as to the validity and etiology 
of the 1997 diagnosis of ischemic heart 
disease is requested as well.  The 
complete rationale for all conclusions 
reached should be fully explained.  

3.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the requisite time period to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 


- 10 -


